Exhibit 10.9
 
SIXTH AMENDMENT TO THE
INGRAM MICRO 401(k) INVESTMENT SAVINGS PLAN
 
The Ingram Micro 401(k) Investment Savings Plan, which was restated as of
April 1, 2005, is hereby amended in the following manner in accordance with the
amendment procedures set forth in Section 12.1 of the Plan. This Amendment is
effective as of the dates specified below.
 
1. Effective with respect to the Compensation paid, and Before-Tax Contributions
and/or After-Tax Contributions made, on or after April 1, 2009, Section 3.2 is
amended by revising the first paragraph thereof to read as follows:
 
“The Employer may make a Matching Contribution for each Participant who makes
Before-Tax Contributions and/or After-Tax Contributions for the payroll period
equal to twenty-five percent (25%) of the Participant’s Before-Tax Contributions
and/or After-Tax Contributions for the payroll period not exceeding five percent
(5%) of the Participant’s Compensation for the payroll period. Matching
Contributions shall not be made on account of Catch-Up Contributions.”
 
2. Effective January 1, 2009, Section 3.2 is amended by revising the third
paragraph thereof to read as follows:
 
“The Employer shall determine, in its absolute discretion, whether Matching
Contributions shall be made for any particular period of time. The Employer is
not required to contribute Matching Contributions for any period of time.”
 
IN WITNESS WHEREOF, this Sixth Amendment is executed on the date set forth
below.
 
INGRAM MICRO INC.
 

  By:  /s/ Lynn Jolliffe


 

  Title:  SVP-HR


 

  Date:  02-17-09



